DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/24/22 is acknowledged. Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/22.
Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/004,154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support for “a non-pre-looped tensionable construct”, “pre-looped tensionable construct”, and related limitations. Hence, the claims of the current application are not entitled to the benefit of the prior application.
Claim Objections
Claim 6 objected to because of the following informalities: “Prethreading” should read “prethreading”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pre-looped tensionable" in line 9.  There is insufficient antecedent basis for this limitation in the claim, and it unclear if this is the same or different structure as preloaded tensionable construct. For examination purposes, the limitation will be interpreted as “preloaded tensionable construct”. Claims 2-11 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.
Claim 6 recites the limitation "the distal eyelets" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as “distal eyelets”. Claims 7-10 are rejected for the same reasons as claim 6 by virtue of dependency on claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Sullivan (US 2013/0345750).
Regarding claim 1, an invention relating to suture anchors, Sullivan discloses (Figs. 17-20) a method of knotless tissue repair, comprising the steps of: providing a first fixation device (50a) with a preloaded tensionable construct (35; Par. 0046); providing a second fixation device (250) with a non-pre-looped tensionable construct (30; Par. 0049) [U.S. Patent Application Publication No. 2013/0096611 details the non-pre-looped construct in Figs. 2 & 74); anchoring the first and second fixation devices in bone such that the first and second fixation devices are arranged in a medial row (Fig. 19); passing the preloaded tensionable construct of the first fixation device and the non-pre- looped tensionable construct of the second fixation device through tissue [i.e. preloaded tensionable construct is passed into the bone tissue and the non-pre-looped tensionable construct is passed through tissue 80 (Par. 0050 & 0052)]; threading a free end of a flexible strand of the non-pre-looped tensionable construct through a tensionable loop of the preloaded tensionable construct (Par. 0046) and then subsequently threading the free end of the non-pre-looped tensionable construct through an eyelet of a passing device coupled with the flexible strand of the non-pre-looped tensionable construct (Par. 0049) [Note, the free end would obviously go through preloaded tensionable construct prior to going through an eyelet of a passing device otherwise the surgical construction 200 could not be assembled as detailed in figures 17-20]; and pulling on a tail end of the passing device opposite the eyelet thereof to thread the free end of the flexible strand of the first fixation device through a splice in itself (Par. 0049), thereby forming two interlocking loops outside of the tissue (Fig. 20).
Regarding claim 6, Sullivan discloses the method of claim 1. Sullivan discloses (Fig. 20) further comprising the steps of: Prethreading distal eyelets (12a & 66a) of the first and second fixation devices with first and second flexible materials (Par. 0049 & 0052), respectively, each of the first and second flexible materials has first and second limbs; and passing the first and second limbs (see annotated figure below) of the first and second flexible materials through the tissue [i.e. bone tissue and tissue 80] proximal to the pre-looped tensionable and non-pre-looped tensionable constructs, respectively (Par. 0050 & 0052).

    PNG
    media_image1.png
    390
    598
    media_image1.png
    Greyscale

Regarding claim 7, Sullivan discloses the method of claim 6. Sullivan discloses wherein the step of prethreading the distal eyelets of the first and second fixation devices with first and second flexible materials includes threading the first and second flexible materials through eyelets of the first and second fixation devices, respectively (Par. 0049 & 0052).
Allowable Subject Matter
Claims 2-5 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art reference Sullivan discloses claim 2 substantially as claimed, except for the step of tightening the two interlocking loops by pulling on a free end of the pre-looped tensionable construct.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Claims 3-5 are allowable for the same reasons as claim 2 by virtue of dependency on claim 2.
	Prior art reference Sullivan discloses claim 8 substantially as claimed, except for tightening the two interlocking loops by pulling on a free end of the pre-looped tensionable construct. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Claims 9and 10 are allowable for the same reasons as claim 8 by virtue of dependency on claim 8.
	Prior art reference Sullivan discloses claim 11 substantially as claimed, except for the step of passing the pre-looped tensionable construct through a cannula after passing the pre-looped tensionable construct through the tissue to facilitate management of the construct outside of the tissue. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771